

116 HR 235 IH: To provide for a comfortable and safe temperature level in dwelling units receiving certain Federal housing assistance, and for other purposes.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 235IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for a comfortable and safe temperature level in dwelling units receiving certain Federal
			 housing assistance, and for other purposes.
	
		1.Comfortable and safe temperature level in Federally assisted housing
 (a)Public housing and project-Based assistanceThe United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended— (1)in section 8(o)(13) (42 U.S.C. 1437f(o)(13)), by adding at the end the following:
					
 (P)Maintaining temperature level in unitsThe Secretary may require the owner of a dwelling unit receiving assistance under a housing assistance payment contract under this paragraph to ensure that the dwelling unit maintains a comfortable and safe temperature level ranging from 71 degrees to 81 degrees Fahrenheit.; and
 (2)in section 9 (42 U.S.C. 1437g), by adding at the end the following:  (p)Use of funds To maintain temperate level in unitsWith respect to a public housing dwelling unit, the Secretary may use amounts in the Capital Fund or the Operating Fund to ensure that the dwelling unit maintains a comfortable and safe temperature level ranging from 71 degrees to 81 degrees Fahrenheit..
 (b)Supportive housing for the elderlySection 202 of the Housing Act of 1959 (12 U.S.C. 1701q) is amended by striking the first and second subsections (m) and inserting the following:
				
 (m)Maintaining temperature in unitsThe Secretary may require the owner of housing assisted under this section to ensure that each unit in that housing maintains a comfortable and safe temperature level ranging from 71 degrees to 81 degrees Fahrenheit..
			